



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



Hokhold v. Gerbrandt,









2016 BCCA 5




Date: 20160108

Docket: CA42288

Between:

Andrew Nicholas
Hokhold

Appellant

(Plaintiff)

And

Laurie Darlene
Gerbrandt

Respondent

(Defendant)




Before:



Registrar T.R. Outerbridge




Assessment of Increased
Costs (
Hokhold v. Gerbrandt
, 2015 BCCA 268)

Written Reasons for Decision




Appellant appearing In Person:









Counsel for the Respondent:



L.A. Kahn, Q.C.





Place and Date of Hearing:



Vancouver, British
  Columbia

December 8, 2015





Place and Date of Judgment:



Vancouver, British
  Columbia

January 8, 2016








Summary:

Registrars assessment of
increased costs. The respondent applies for the assessment of increased costs
in this appeal, which was dismissed prior to being heard on its merits. Held:
Increased costs assessed at $37,449.46.

Reasons for Decision of Registrar Outerbridge:

1.       INTRODUCTION

[1]

The respondent applies for the assessment of increased costs in this
appeal, which this Court refused to hear and subsequently dismissed with
increased costs to the respondent:
Hokhold v. Gerbrandt,
2015 BCCA 268.

2.       BACKGROUND

[2]

This appeal arises out of a complex and hard-fought family law dispute.
At its centre is a 3 October 2014 order of the Supreme Court that the parties
two children be relocated to Swift Current, Saskatchewan. The notice of appeal
seeks some 16 grounds of relief, including orders relating to both the conduct
of the parties and the appellants access to the children. Since September
2011, seven appeals have been commenced from orders relating to the same or
related disputes between the parties.

[3]

This particular appeal was commenced by Notice of Appeal filed on 27
October 2014. On 29 October 2014, a transcript was filed by the appellant.
Pursuant to
Family Law Appeals
(Civil Practice Directive, 19 September
2011) a letter was sent to the appellant on 5 December 2014 advising him that
the Court monitors appeals involving custody and access to children and that a
case management judge would be appointed if timelines were not strictly
followed.

[4]

The appeal was subsequently referred to case management. On 22 December 2014,
the first of four case management hearings was held before Madam Justice
Neilson. This appeal was case managed along with an appeal of an order of 15
May 2014 which found the appellant in contempt of court, a decision being
released today (file no. CA41900).

[5]

At the first case management hearing, it was contemplated that both the
contempt and mobility appeals may be heard together, but there was some
suggestion that the appellant may go back before the trial judge and deal with
the contempt order separately. Timelines were set for the filing of appeal
books and factums and the parties were instructed to set a one day hearing in
June of 2015 for both appeals.

[6]

On 14 January 2015, the appellant filed his appeal record and set a date
for the hearing of the appeal for 1 June 2015. On 2 March 2015, the respondent
filed a security for costs application accompanied by two affidavits. The
application was set to be heard with the second case management hearing of 11
March 2015.

[7]

The parties again appeared before Madam Justice Neilson on 11 March
2015. The respondents security for costs application was adjourned by consent.
At this hearing, the appellant indicated his intention to file an application
for fresh evidence. The Court directed that motion be filed and served by 1 May
2015.

[8]

At this case management hearing, the Court expressed skepticism that
both appeals could be heard together given the time required to prepare
material. However, the appellant agreed that he could meet ambitious filing
deadlines for both appeals: appeal books by 30 March 2015 and factums by 20
April 2015. A third case management hearing was set for 22 April 2015.

[9]

The appellant filed his appeal book on 30 March 2015. By 22 April 2015,
he had not filed his factum. The day before the 22 April 2015 hearing, the
appellant filed a letter indicating he may have difficulty attending hearings
or completing materials as the Family Maintenance Enforcement Program was
seeking to proceed with his incarceration pursuant to the terms of the contempt
order.

[10]

On 22 April 2015, the Court directed that the appellant file his factum
and application to adduce fresh evidence by 6 May 2015. The Court reiterated
that this appeal ought to be given priority in an effort to have it heard
before the children started school in September. A fourth case management
hearing was set for 19 May 2015, but reset to 7 May 2015. On 7 May 2015, the
Court confirmed a series of final deadlines, including the filing of
supplemental appeal books, and reset timelines for the filing of the fresh
evidence application.

[11]

On 12 May 2015, the appellant filed his application for fresh evidence
and a supplemental appeal book including material erroneously removed from his
original appeal book. On 13 May 2015 he amended his notice of appeal seeking
additional forms of relief. He filed his factum, with an extension of time by
consent, on 13 May 2015.

[12]

On 22 May 2015, a memorandum was sent from the associate registrar on
behalf of the division set to hear the appeal advising that the Court generally
will not hear an appeal of a person who has not obeyed a court order, in this
case referring to arrears of child support. Failing the appellants ability to
show the appeal ought to proceed, the respondent was given liberty to bring an
application on 1 June 2015 to have the appeal dismissed.

[13]

The respondent filed her appeal book, factum, and authorities on 26 May
2015. She then brought a successful motion to have the appeal dismissed, which
was heard on the day set for the appeal, 1 June 2015, with reasons to follow on
11 June 2015.

[14]

On 29 June 2015, an appointment was filed to settle the terms of the
order and assess increased costs. The increased costs assessment was heard for
a half-day on 9 December 2015 and brief written submissions were made covering
the costs of the assessment itself.

3.       LEGAL PRINCIPLES

[15]

Increased costs are governed by Rule 60(2) of the
Court of Appeal
Rules,
which provides that they are to be assessed as 50% of special costs
unless the court or a justice provides for a higher or lower proportion. No
percentage has been fixed in this appeal; hence the 50% rate applies.

[16]

Rule 61(2) of the
Court of Appeal Rules
governs costs assessed as
special costs. The rule states the registrar must allow those fees that the
registrar considers were proper or reasonably necessary to conduct the proceeding
to which the fees relate. In exercising that discretion, a non-exhaustive list
of circumstances in Rule 61(2) is considered:

a)

the
complexity of the proceeding and the difficulty or novelty of the issues
involved,

b)

the skill,
specialized knowledge and responsibility required of the solicitor,

c)

the amount
involved in the proceeding,

d)

the time
reasonably expended in conducting the proceeding,

e)

any
party's conduct that tended to shorten or unnecessarily lengthen the duration
of the proceeding,

f)

the
importance of the proceeding to the party whose bill is being assessed and of
the result obtained, and

g)

the benefit, to the party whose bill is being assessed, of the
services rendered by the solicitor.

[17]

There are other principles that guide an assessment of special costs,
which I canvassed in
McKnight v. Hutchison
, 2014 BCCA 472 at para. 20. These
principles also guide my assessment here. As stated in that decision, several
of these principles have been reiterated by this Court in
Gichuru v. Smith,
2014
BCCA 414, in particular at paragraphs 121 - 126.


A.       Complexity of Proceeding,
Difficulty, or Novelty

[18]

Although this appeal never went to hearing, a lot of time was expended
by the parties in preparing it for hearing, as evidenced by the need for the
amount of case management. The relief sought by the appellant in his factum was
not legally complex, as the grounds of appeal governed mainly aspects of the
parties conduct toward each other, the children, and their mobility. Setting
aside the issues around the parties conduct, the respondent distilled the 16
issues raised by the appellant into three:

a)

The admissibility
of the fresh or new evidence;

b)

Whether the trial
judge erred in varying his 2012 relocation order because there had not been a
material change in circumstances or because the respondent had not satisfied
the requirements of s. 69 of the
Family Law Act
; and,

c)

Whether the trial
judge erred in exercising his discretion in connection with refusing an
adjournment.

[19]

However, a lack of legal complexity belies this appeals procedural
complexity. Mr. Kahn gave unchallenged testimony that this appeal was, apart
from some cases that he had argued at the Supreme Court of Canada, one of the
most complex appeals for which he had ever prepared.

[20]

In Mr. Kahns submission, this was in a large part due to the
appellants argument that the trial judge had misapprehended parts of the
evidence, which required considered analysis of the entire record. There was
also an ongoing interrelationship between this appeal and matters proceeding
contemporaneously in the Supreme Court.

[21]

I find Mr. Kahns largely unchallenged evidence on these points
persuasive. An appeal on mischaracterization of factual evidence will require
an exhaustive review of the record in the Court below. In this appeal, that
included a review of 368 pages of transcript arising from the summary trial,
other parts of the record, and distilling and responding to 16 grounds of
appeal. However, while a challenging exercise, it was done in the context of a
summary trial with grounds of appeal that were not legally complex, difficult,
or novel.

[22]

In sum, this is an appeal where the issues between the parties were not
complex in law, but procedural complexities contributed, in part, to the cost of
getting this appeal ready for hearing. I discuss these issues further below.


B.       Skill,
Specialized Knowledge and Responsibility

[23]

Due to the complexity of the record and intersection between related
matters, some skill, specialized knowledge and responsibility were required for
the conduct of this appeal. A specialized family law lawyer was required, given
the complexity of the facts. However, the appellants grounds of appeal largely
allege a misapprehension of the evidence and issues surrounding natural justice
and procedural fairness. These are not legal issues that require specialized
expertise.

[24]

The lead solicitor on this case was Mr. Kahn, who was called to the bar
in 1972 and is an experienced practitioner in family law. Mr. Kahn outsourced
work on this appeal to two lawyers who work for OnPoint Legal Research Law
Corporation, an organization that provides legal research on a contract basis.
In addition, there was an associate, a summer student, and an articling student
who worked on the appeal. Hourly rates ranged from Mr. Kahns highest rate of
$550 per hour to a summer students rate of $125 per hour. Each of these rates,
including those of OnPoint, was at or below market rates for lawyers of similar
levels of experience.

[25]

Given my assessment of the complexity of the legal issues, one would
expect to see much of the work delegated to associates that would review the
record in an economical fashion. Much of the work was appropriately delegated
to associates, contract researchers, and summer students at much lower hourly
rates.


C.       The Amount Involved

[26]

In this appeal, there is no fixed sum of money involved. However, at the
time the appeal was heard, there was approximately $500,248 in arrears of
support owed by the appellant.


D.       Time Reasonably Expended

[27]

The respondent admitted the time spent on this appeal was more than
typical. Mr. Kahn argues that I ought to allow the full amount of the time
spent, in particular because of the complexity of the appeal, the effort
required to reframe the issues in the appellants factum, the length of time it
took to review the transcripts and evidence, coordination of the appeal with
other proceedings, and the appellants conduct, which I will deal with further
below.

[28]

It is unusual for an appeal to require four full case management
hearings, mainly to set timelines, have them missed, and set them again. In Mr.
Kahns words, the parties were constantly gearing up and gearing down in
response to dates and deadlines set. A review of the record confirms his view.

[29]

I find the time spent on this file is high given the issues at stake
between the parties, but the time required to respond to the procedural
complexities of this appeal makes much of that time reasonably expended. If
there is a discount to be applied, it should be nominal.

[30]

In his cross-examination and argument, the appellant argued that Mr.
Kahn should have brought his application to dismiss the appeal for the
appellants failure to pay support earlier in the process, avoiding much of the
cost associated with this appeal. As an experienced practitioner in family law,
the appellant argues he should have known the appeal would never proceed.

[31]

In my view, Mr. Kahn cannot be faulted for responding to this appeal in
the manner he did for three reasons: first, the decision whether to hear an
appeal is discretionary. Even if he had considered bringing the application to
dismiss the appeal earlier, there is no guarantee it would have been decided
the same way. Second, and more importantly, as a respondent, he is not
obligated to apply to dismiss an appeal. The appellants argument amounts to a
complaint that his own appeal was not dismissed earlier to save costs. 
Thirdly, a solicitor is not held to a standard of perfection in hindsight. 
Though in the context of a
Legal Profession Act
review, I adopt the
reasoning of Registrar Joyce (as he then was) in
D. Brent Adair Personal Law
Corp. v. Warren
, [1996] B.C.J. No. 2818 aff'd by [1997] B.C.J. No. 528
(Chambers):

It is easy to be critical with
the benefit of hindsight. Counsel's job is to present the case,
to the best of his ability, in the manner in which he believes will be the most
persuasive for the client. In doing so he is required to exercise his judgment
as counsel in determining what evidence to tender in favour of his case, the
extent and manner in which his opponent's case ought to he attacked and the
emphasis to be given to particular facts and to particular propositions of law.
In my view a registrar, conducting a review under the
Legal Profession
Act
, should be cautious about reducing a lawyer's bill on the basis that
some other lawyer might have conducted the case somewhat differently perhaps
with different results.

[32]

In my view, in the context of this assessment of increased costs, the
question is ultimately whether the time incurred was proper or reasonably
necessary.  I have no doubt that it was, despite the ultimate result.

E.       Conduct of the Parties

[33]

I find the appellant is largely at fault for the additional costs
incurred in this appeal. I make this finding even though I accept his evidence
that balancing the responsibilities between his professional work and the
conduct of so many proceedings in this Court and the Court below made it
difficult to meet the deadlines imposed. Indeed, the conduct of this appeal and
other extant proceedings would be daunting for any self-represented litigant,
even one with the appellants advanced education.

[34]

However, deadlines fixed in case management were made with his assent. Examining
the matter objectively, the case management judge, the respondent, and
ultimately the Court had to wrestle with numerous issues raised by the
appellant, both in his notice of appeal, factum, and at each case management
hearing. An inability or lack of time to refine and focus on the issues in both
the appeal and at each case management hearing introduced a time-consuming
process for all parties.

[35]

The appellant was still amending his notice of appeal on 13 May 2015. He
filed a complex motion to adduce fresh evidence accompanied by an additional 10
pages of written argument and 15-volume affidavit with an additional 2,870
pages of evidence on 12 May 2015. The filing of these materials just under
three weeks before the hearing of the appeal compressed the time the respondent
had to prepare and file its materials, inevitably driving up costs.


F.       Importance of the Proceeding to the
Respondent

[36]

I am of the view that this appeal was of substantial importance to the
respondent. In particular, the challenge to the trial judges decision
concerning the relocation of the children would be of particular importance to
any parent.


G.      Benefit to the Respondent

[37]

The respondent enjoyed complete success on this appeal, although the
appeal was not ultimately being heard on its merits.

H.       Conclusion

[38]

With the exception of two further minor issues outlined below, I am of
the view that most of the fees billed in this appeal were proper or reasonably
necessary and the disbursements were reasonably or properly incurred. I apply a
discount of 15% to the actual bills incurred, made primarily because the legal
issues on this appeal were not overly complex.

[39]

This places the special costs award squarely within the 80% to 90% range
contemplated by
Bradshaw Construction Ltd. v. Bank of Nova Scotia
(1991),
54 B.C.L.R. (2d) 309, affd [1991] B.C.J. No. 1657 (C.A.), though I recognize
that such a range is merely an aid to a proper assessment. This discount should
also be presumed to include those items identified at the assessment which were
included on the bills in error, for example the 15 February 2015 entry relating
to a matter in the Supreme Court.

[40]

Having considered the factors in Rule 61(2), I now turn to the specifics
of the respondents bills.

4.       THE RESPONDENTS
BILLS

[41]

The respondent has provided eight invoices, covering the time period
from 16 December 2014 to 23 June 2015. A ninth invoice was submitted covering
the time for the preparation and attendance at the hearing of the assessment,
as an award of increased or special costs is deemed to include the assessment
of those costs: see
Ezer v. Yorkton Securities,
2006 BCCA 548
(Registrar) at para. 60 and
McKnight, supra,
at para. 81. The invoices
are as follows:




Date



Fees



Disbs.



Total w/ Tax







December
  16, 2014



$ 
  2,950.00



$ 
  144.41



$ 
  3,455.63





January
  27, 2014



$ 
  5,305.00



$ 
  362.51



$ 
  6,321.39





February
  17, 2015



$ 
  1,155.00



$ 
  107.89



$ 
  1,406.88





March
  18, 2015



$ 
  8,145.00



$ 
  409.53



$ 
  9,548.41





April
  15, 2015



$ 
  1,925.00



$   
  56.15



$ 
  2,214.96





May
  14, 2015



$10,500.00



$ 
  246.84



$12,019.18





June
  3, 2015



$44,000.00



$1,438.60



$50,790.53





June
  23, 2015



$ 
  1,245.00



$  
  119.79



$ 
  1,520.18





December
  10, 2015



$ 
  4,900.00



$    
  97.14



$ 
  5,589.22











TOTAL



$80,125.00



$2,982.86



$92,866.38






[42]

The respondent admitted into evidence several spreadsheets showing time
spent on the file. There is some difficulty reconciling the numbers on that
spreadsheet with the actual bills, though the difference is minor. At the
conclusion of the hearing, Mr. Kahn agreed that the respondent was seeking
approximately $74,840.00 in fees before tax whereas the total fees on the bills
prior to the bill of 10 December 2015 are $75,225.00 before tax. Though only a
difference of $385.00, I am mindful of it nonetheless. As the chart is merely
demonstrative of the bills, the actual bills should govern.


A.       Legal
Research/Outside Counsel Fees

[43]

As mentioned above, the respondents bills include charges for the
services of OnPoint Legal Research Law Corporation. In his testimony, Mr. Kahn
indicated that he uses this service to outsource legal research at least in
part because their lawyers bill out at a lower hourly rate, as they have little
to no overhead.

[44]

A review of the bill shows the work done was far more than simply legal
research. Entries for OnPoints lawyers included review of correspondence,
preparation of the appeal book, revision of the factum, conferences and emails,
as well as the preparation of affidavit material. Though such activities often
complement research done, they are services that might otherwise be provided by
an associate lawyer.

[45]

Disbursements include what a law firm actually had to pay out to other
people, such as witnesses, counsel, professional advisors and so forth:
Kendall
v. Hunt (No.2)
(1979), 16 B.C.L.R. 295 at 295 citing
London Scottish
Benefit Soc. v. Chorley
(1884), 13 Q.B.D. 872 (C.A.). Fees, in contrast,
are meant to cover the exercise of professional legal skill (
Ibid
).

[46]

On a party-party assessment of costs, counsel cannot recover, as a
disbursement, the fees of another lawyer to perform a specialized function for
which he or she is not equipped unless it is an extraordinary circumstance: see
Baiden v. Vancouver Police Department,
2010 BCCA 375 at para. 25;
Fairhurst
v. Anglo American PLC,
2014 BCSC 827 affg 2013 BCSC 1937. That would allow
a party to recover fees partially compensated by the tariff fully as a
disbursement.

[47]

An assessment of special or increased costs, however, is different in
that one of its aims is to substantially indemnify the claiming party. I agree
with Registrar Nielsen that OnPoints costs boil down to a cost for legal
fees:
Semenoff v. Bridgeman
, 2014 BCSC 1845 at para. 83.

[48]

In Mr. Kahns case, the arrangement is no different than a law firm
billing for an associate lawyer on a contract basis for the exercise of their
professional legal skill. Recovery of outside counsels charges as fees rather
than disbursements is not without precedent: see, e.g.,
DElia Estate v.
DElia
, (2009) 174 A.C.W.S. (3d) 974 (Ont. S.C.J.).

[49]

Subject to the 15% deduction made above, the charges to me are both
proper or reasonably necessary as costs or, alternatively, necessarily or
properly incurred as disbursements.


B.       Overlap with Contempt Appeal

[50]

As discussed above, the contempt appeal was being case-managed at the
same time as this appeal. The bills show various entries for preparation and
attendance at those conferences, for example an entry of 2.7 hours for the case
management conference on 11 March 2015, which, like the other case management
hearings, was split between managing this appeal and the contempt appeal.

[51]

I calculate the charges on the bill in relation to case-management to be
approximately $4,500, including tax. Half ought to be deducted in relation to
the overlap with the contempt appeal ($2,250). As these charges are primarily
charges for attending less paper-intensive case-management hearings, a nominal
deduction for disbursements in the amount of $200, inclusive of tax, should be
made.

C.       Security
for Costs Application

[52]

Mr. Kahn acknowledges that he withdrew the application for security for
costs and that it was, by consent, not heard. I agree with his very reasonable
position that it is proper to deduct some of the costs of this application from
the bill. The total fees associated with the preparation of the security for
costs application were approximately $4,000, including tax. I deduct half those
costs at $2,000 and $300 for photocopying and other disbursements, inclusive of
tax.

5.       CONCLUSION

[53]

Having regard to the analysis above, I would have awarded special costs
of this appeal at $74,898.92, being 85% of ($92,866.38 - $4,750.00). As
prescribed by Rule 60(2), I award increased costs of half that amount: $37,449.46,
inclusive of taxes.

[54]

As noted above, the appellant has sought to re-open this appeal. The
submission of the certificate of costs must await the entry of the final order,
which has been provisionally settled, awaiting the decision on the application
to re-open.

Registrar T.R. Outerbridge


